


110 HR 1963 IH: Granada Relocation Center National

U.S. House of Representatives
2007-04-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 1963
		IN THE HOUSE OF REPRESENTATIVES
		
			April 19, 2007
			Mrs. Musgrave
			 introduced the following bill; which was referred to the
			 Committee on Natural
			 Resources
		
		A BILL
		To establish the Granada Relocation Center National
		  Historic Site as an affiliated unit of the National Park
		  System.
	
	
		1.Short titleThis Act may be cited as the
			 Granada Relocation Center National
			 Historic Site Act of 2007.
		2.FindingsCongress finds the following:
			(1)The Granada
			 Relocation Center, also known as Camp Amache, was located in the Arkansas
			 Valley in Prowers County in southeastern Colorado.
			(2)Of the 10 camps
			 built across the country, Camp Amache was the only one built on private lands
			 that were purchased outright or acquired by condemnation.
			(3)The Granada
			 Relocation Center had the smallest population of the 10 camps but was the tenth
			 largest population in Colorado at the time.
			(4)More than 10,000
			 Japanese-Americans were interned at the Granada Relocation Center between
			 August 1942 and October 1945.
			(5)314 of the
			 original 10,500 acres of Camp Amache have been found to be nationally
			 significant and are listed on the National Register of Historic Places.
			(6)Different
			 construction methods were used at Camp Amache than at all the other
			 sites.
			(7)These differences
			 are mirrored in the remaining foundations of housing, administrative,
			 warehouse, other support buildings, and the cemetery that remain within the
			 core area of the Granada Relocation Center.
			(8)Camp Amache had
			 the largest and most diversified agricultural enterprise of all the camps,
			 including a 500-acre vocational farm for high school agriculture
			 students.
			(9)There is strong
			 local, regional, and national support for recognizing and telling the
			 relatively unknown story of internment of United States citizens of Japanese
			 descent.
			3.DefinitionsFor the purposes of this Act:
			(1)SecretaryThe
			 term Secretary means the Secretary of the Interior, acting through
			 the Director of the National Park Service.
			(2)Historic
			 siteThe term historic site means the Granada
			 Relocation Center, also known as Camp Amache.
			4.Establishment of
			 historic site
			(a)In
			 generalThere is established, as an affiliated area of the
			 National Park System, the Granada Relocation Center National Historic Site,
			 consisting of portions of Camp Amache, located in Granada, Colorado.
			(b)BoundariesThe
			 boundaries of the historic site shall include the approximately 593 acres as
			 generally depicted on the map titled _______, numbered ______, and
			 dated___________, 2007. The map shall be on file and available for inspection
			 in the appropriate offices of the National Park Service.
			(c)AdministrationThe
			 historic site shall be managed in accordance with all applicable laws and
			 regulations.
			(d)OwnershipThe
			 historic site shall continue to be owned by the Town of Granada.
			5.Management of the
			 historic site
			(a)Management
			 entityThe Friends of Amache shall be the
			 management entity for the historic site.
			(b)Cooperative
			 agreementThe Secretary may enter into a cooperative agreement
			 with the management entity to ensure the marketing, interpretation, and
			 preservation of the historic site.
			(c)Technical and
			 financial assistanceThe Secretary may provide technical and
			 financial assistance to the management entity to mark, interpret, and preserve
			 the historic site.
			(d)Limited role of
			 the secretaryNothing in this Act authorizes the Secretary to
			 acquire any property at the historic site or to assume overall financial
			 responsibility for the operation, maintenance, or management of the historic
			 site.
			(e)General
			 management plan
				(1)In
			 generalThe Secretary, in consultation with the management
			 entity, shall develop a general management plan for the historic site. The plan
			 shall be prepared in accordance with section 12(b) of Public law 91–383 (16
			 U.S.C. 1a–1 et seq.; commonly known as the National Park System General
			 Authorities Act).
				(2)TransmittalNot
			 later than 3 years after the date that funds are made available for this Act,
			 the Secretary shall provide a copy of the completed general management plan to
			 the Committee on Natural Resources of the House of Representatives and the
			 Committee on Energy and Natural Resources of the Senate.
				6.Authorization of
			 appropriationsThere is
			 authorized to be appropriated to the Secretary such sums as are necessary to
			 carry out the provisions of this Act.
		
